Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 04/07/2021. Claims 1, 14, 28, 40 have been amended. Claims 1-40 are presented for examination. Claims 1, 14, 28, 40 are independent claims.

Response to Arguments 
Applicant’s arguments with respect to claim(s) 04/07/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner analyzes means for receiving reference symbols, means for estimating phase offsets, means for generating positioning rneasurements using the phase offsets, means for correcting the phase offset, means for generating positioning measurements using the corrected reference symbols, means for generating positioning measurements using the corrected positioning reference signals, means for receiving positioning reference signals without reference symbols, means for determining a presence of phase noise, rneans for determining a phase of each symbol, rneans for determining a phase of each symbol, rneans for determining a phase of each symbol in light of 35 USC 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 14-19, 22-25, 27-32, 35-38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Opshaug et al (US 2019/0305901 A1) in view of Zhang et al (US 2020/0052740 A1).

Consider claims 1, 14, 27, 40
Opshaug teaches an entity in a wireless network capable of estimating a position of a mobile device, an entity in a wireless network capable of estimating a position of a mobile device comprising means for, a non-transitory computer readable storage medium including program code stored thereon, the program code is operable to configure at least one processor in an entity for supporting estimating a position of a mobile device, and method of estimating a position of a mobile device (UE), comprising: an external interface for receiving and sending messages; at least one memory; and at least one processor coupled to the external interface and the at least one memory, the at least one processor configured to: receiving reference symbols in a single reference block (Opshaug fig 2B-2E par 0061 resource block comprising PRS or 5G position measurement signals) transmitted by one or more second entities in the wireless network (Opshaug par 0095 receives the resource block as radio signals); and generating positioning measurements using the recovered position measurement signal in the reference symbols in the single reference block for estimating the position of the mobile device (Opshaug par 0098 performing positioning measurements based on the position measurement signal bitstream).
However, Opshaug does not specifically teach estimating phase offsets between each symbol relative to an anchor symbol in the reference symbols of the single reference block resulting from clock changes. Zhang discloses estimating phase offsets between each symbol relative to an anchor symbol in the reference symbols of the single reference block resulting from clock changes (Zhang fig 6 par 0133 estimating phase offset between PT-RS symbol {reference symbols} relative to an anchor symbol {DMRS symbol} and compensating the phase offset). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Opshaug with Zhang by adding the method of estimating the phase offset of a PT-RS pattern and compensating for the phase noise as taught by Zhang and replacing the position measurement signal in the reference symbols with the PT-RS symbols and the recovered recovered position measurement signal with the compensated phase noise symbol based on the estimated phase offset. The motivation to combine Opshaug and Zhang is to 

Consider claims 2, 15, 28
Opshaug in view of Zhang teaches the limitations of claims 1, 14, 27, wherein the reference signals comprise phase tracking reference symbols (Zhang par 0098 phase tracking reference signal PT-RS. The motivation to combine is to improve reliability and efficient utilization of radio resource as discussed by Zhang).

Consider claims 3, 16, 29
Opshaug in view of Zhang teaches the limitations of claims 1, 14, 27, wherein the at least one processor is configured to generate positioning measurements using the phase offsets in the reference symbols by being configured to: correct the phase offset between each symbol relative to the anchor symbol in the reference symbols based on the estimated phase offsets in the reference symbols (Zhang par 0133 compensating the phase offset); and generate positioning measurements using the corrected reference symbols for estimating the position of the mobile device (Opshaug in view of Zhang teaches generating positioning measurements using the compensated PRS that had been compensated by a compensating phase offset).

Consider claims 4, 17, 30
Opshaug in view of Zhang teaches the limitations of claims 1, 14, 27, wherein the reference symbols are transmitted within a frame structure for (Opshaug fig 2B-2E par 0061 resource block comprising PRS or 5G position measurement signals).

Consider claims 5, 18, 31
Opshaug in view of Zhang teaches the limitations of claims 1, 14, 27, wherein the at least one processor is configured to receive positioning reference signals with the reference symbols (Opshaug par 0095 receives the resource block comprising the position measurement signals as radio signals), the positioning reference signals comprising a plurality of symbols where each symbol is comprised of a plurality of sub-carriers (Zhang fig 6 PT-RS pattern comprising plurality of PT-RS symbols over a plurality of sub-carriers).

Consider claims 6, 19, 32
Opshaug in view of Zhang teaches the limitations of claims 5, 18, 31, wherein the at least one processor is configured to generate positioning measurements using the phase offsets in the reference symbols by being configured to: correct the phase offset between each symbol in the positioning reference signals based on the estimated phase offsets in the reference symbols (Zhang par 0133 compensating the phase offset); and generate positioning measurements using the corrected positioning reference signals for estimating the position of the mobile device (Opshaug in view of Zhang teaches generating positioning measurements using the compensated PRS that had been compensated by a compensating phase offset).

Consider claims 9, 22, 35
(Zhang fig 6 par 0133 estimating phase offset between PT-RS symbol {reference symbols} relative to an DMRS symbol {anchor symbol} and compensating the phase offset. To estimate phase offset, the system must determine the phase of the PT-RS symbol); determine the phase offset between each symbol relative to the anchor symbol in the reference symbols based on the phase of the each symbol in the reference symbols (Zhang fig 6 par 0133 estimating phase offset between PT-RS symbol {reference symbols} relative to an DMRS symbol {anchor symbol} and compensating the phase offset. Figure 7, B shows a PT-RS pattern comprising a plurality of PT-RS symbols that a phase offset can be estimated for each of the PT-RS symbols). 

Consider claims 10, 23, 36
Opshaug in view of Zhang teaches the limitations of claims 1, 14, 27, wherein the entity is the mobile device (Opshaug fig 7 UE), and the one or more second entities are one or more base stations (Opshaug fig 6 BS).

Consider claims 11, 24, 37
Opshaug in view of Zhang teaches the limitations of claims 10, 23, 36, wherein the at least one processor is configured to estimate the position of the mobile device using the positioning measurements (Opshaug par 0051).

Consider claims 12, 25, 38
(Opshaug par 0052 sending measurement to Location Server).

Claims 7-8, 20-21, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Opshaug et al (US 2019/0305901 A1) in view of Zhang et al (US 2020/0052740 A1) as applied to claims 1, 4, 27 above further in view of Lee et al (US 2019/0238247 A1).

Consider claims 7-8, 20-21, 33-34
Opshaug in view of Zhang teaches the limitations of claims 1, 14, 27.
However, Opshaug in view of Zhang does not specifically teach to request that the reference symbols are transmitted for positioning. Lee discloses to request that the reference symbols are transmitted for positioning (Lee par 0138 request by transmitting CFO); receiving positioning reference signals without reference symbols from the one or more second entities in the wireless network (Lee par 0134-0137 no PTRS transmitted); determine a presence of phase noise in the received positioning reference signals without reference symbols (Lee par 0134-0137 determined that no PTRS has better spectral efficiency, i.e. small or no phase noise to reduce spectral efficiency); wherein the request that the reference symbols are transmitted for positioning is in response to the presence of the phase noise (Lee par 0137 better to transmit PTRS when CFO is large). Before the effective filing date of the claimed invention, it . 

Claims 13, 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Opshaug et al (US 2019/0305901 A1) in view of Zhang et al (US 2020/0052740 A1) as applied to claims 1, 4, 27 above further in view of Wang et al (US 2018/0020423 A1).

Consider claims 13, 26, 39
Opshaug in view of Zhang teaches the limitations of claims 1, 14, 27. 
However, Opshaug in view of Zhang does not specifically teach the entity is a base station, and the one or more second entities is the mobile device. Wang discusses the entity is a base station (Wang par 0102 eNB), and the one or more second entities is the mobile device (Wang par 0102 UE). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Opshaug in view of Zhang with Wang by adding support to enable the receiver being the base station and the transmitter being the mobile device as taught by Wang. The motivation to combine Opshaug in view of Zhang and Wang is to support UL-base PRS measurement as discussed by Wang. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647